DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 41-43, 49, 51-52 & 54-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nekozuka et al. (US PG Pub No. 2003/0153915).
Regarding Claim 41, Nekozuka et al. discloses a bar stabilizer (1, Figs. 3A-3B, Paragraph [0017-0023]) securable to an elongated bar (7A, Fig. 3A-3B), the stabilizer comprising: a body (9) comprising: a first portion engageable with a first lateral side of the bar; and a second portion connected to the first portion (See Fig. 3B depiction and notations below); and a locking cam (19, Figs. 3A-3B) rotatable within the second portion (within aperture, Fig. 3B, Paragraphs [0019 & 0022]) to engage and apply a force to a second lateral side of the bar to secure the stabilizer to the bar (Paragraphs [0019 & 0022], See Fig. 3B depiction and notations below). With respect to the intended use language regarding a pectus bar, the stabilizer 1 is fully and structurally capable of engaging and being securable to a pectus bar as recited in the functional language of the claim.

    PNG
    media_image1.png
    673
    712
    media_image1.png
    Greyscale

Regarding Claim 42, Nekozuka et al. discloses wherein the first portion includes a shelf engageable with the first lateral side (See Fig. 3B depiction and notations above).
Regarding Claim 43, Nekozuka et al. discloses wherein the second portion includes a cam bore (aperture for 19, Figs. 3A-3B) and wherein the locking cam is located within and rotatable within the cam bore (Paragraphs [0019 & 0022]).
Regarding Claim 49, Nekozuka et al. discloses a bar stabilizer (1, Figs. 3A-3B, Paragraph [0017-0023]) comprising: a body (9) comprising: a first portion engageable with a bar (7A, Fig. 3A-3B) (See Fig. 3B depiction and notations above); and a second portion connected to the first portion (See Fig. 3B depiction and notations above) and, together with the first portion, defining a recess (aperture within second portion for cam 19, Fig. 3B); and a locking cam (19, Figs. 3A-3B) rotatable within the second portion, a lower portion of the locking cam (tip 21, Fig. 3B) configured to extend through the recess to engage the bar (Fig. 3B) and apply a force to the bar to secure the stabilizer to the bar (Paragraphs [0019 & 0022]). With respect to the intended use language regarding a pectus bar, the stabilizer 1 is fully and structurally capable of engaging and being securable to a pectus bar as recited in the functional language of the claim.
Regarding Claim 51, Nekozuka et al. discloses wherein the stabilizer is securable to the bar at any point along a length of the bar (Based on the arrangement of the body 9 with respect to the bar 7A, the body 9 is capable of being slid along and secured to the bar 7A at any point therealong.).
Regarding Claim 52, Nekozuka et al. discloses wherein the locking cam (19) includes a tool interface (hex hole, Fig. 3A) capable of being engaged with a tool and angled to be flush with a top surface of the second portion of the stabilizer body when the locking cam is in a locked position (Fig. 3B).
Regarding Claim 54, Nekozuka et al. discloses a bar stabilizer (1, Figs. 3A-3B, Paragraph [0017-0023]) securable to a bar (7A, Fig. 3A-3B), the stabilizer comprising: a body (9) defining a recess (aperture for 19, Figs. 3A-3B), the body comprising: a first portion including a shelf engageable with the bar (See Fig. 3B depiction and notations above); and a second portion connected to the first portion (See Fig. 3B depiction and notations above); and a locking cam (19) rotatable within the second portion to extend into the recess to apply a force to a lateral side of the bar to secure the stabilizer to the bar (Figs. 3A-3B, Paragraphs [0019 & 0022]). With respect to the intended use language regarding a pectus bar, the stabilizer 1 is fully and structurally capable of engaging and being securable to a pectus bar as recited in the functional language of the claim.
Regarding Claim 55, Nekozuka et al. discloses wherein the locking cam comprises a cam shelf (angled tip 21, Fig. 3B) engageable with the bar.
Allowable Subject Matter
Claims 44-48, 50 & 56-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s amendments, filed 05/23/22, have overcome the objection to claim 54. Applicant’s argument regarding the objection to claim 52 has been considered and is persuasive and thus the objection to claim 52 has been withdrawn. 
In regards to Applicant’s arguments, filed 05/23/22, with respect to the 35 USC 103 rejection of Claims 41-43, 49 & 51-55 over Abramson in view of Michelson: The arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775